                          Case 4:19-cr-00362-JD Document 37 Filed 07/07/20 Page 1 of 4

  AO 245D (Rev. AO 09/11-CAN 07/14) Judgment in Criminal Case of Revocations
            Sheet 1


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                      ) JUDGMENT IN A CRIMINAL CASE
                                                                                (For Revocation of Supervised Release)
                                v.                                         )
                      Roberto Alvizar-Gomez                                )    USDC Case Number: CR-19-00362-001 JD
                                                                           )    BOP Case Number: DCAN419CR00362-001
                                                                           )    USM Number: 00011-298
                                                                           )    Defendant’s Attorney: Graham Archer (AFPD)

  THE DEFENDANT:
         admitted guilt to violation of Charges One through Six of the Amended Petition.
         was found in violation of condition(s): after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   One                            Leaving the district without permission of the probation officer            August 24, 2019
   Two                            Failure to report to the probation officer as directed                      September 23, 2019
   Three                          Failure to report a change of residence to the probation officer            September 3, 2019
   Four                           Failure to participate in drug testing and treatment as directed            November 19, 2019
   Five                           Positive drug test - marijuana and methamphetamine                          November 15, 2019
   Six                            Failure to participate in location (GPS) monitoring                         November 20, 2019
  The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                               7/1/2020
   Last Four Digits of Defendant’s Soc. Sec. No.: 8553                         Date of Imposition of Judgment

   Defendant’s Year of Birth: 1986
                                                                               Signature of Judge
   City and State of Defendant’s Residence:                                    The Honorable James Donato
   Gridley, California                                                         United States District Judge
                                                                               Name & Title of Judge

                                                                               7/7/2020
                                                                               Date Signed
                        Case 4:19-cr-00362-JD Document 37 Filed 07/07/20 Page 2 of 4

AO 245B (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case
DEFENDANT: Roberto Alvizar-Gomez                                                                              Judgment - Page 2 of 4
CASE NUMBER: CR-19-00362-001 JD

                                                              IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        Time Served

       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.
       The defendant shall surrender to the United States Marshal for this district:
               at                     am         pm     on (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at                     am        pm    on (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                 RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                   By
                                                                                      DEPUTY UNITED STATES MARSHAL
                        Case 4:19-cr-00362-JD Document 37 Filed 07/07/20 Page 3 of 4

AO 245B (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case
DEFENDANT: Roberto Alvizar-Gomez                                                                                Judgment - Page 3 of 4
CASE NUMBER: CR-19-00362-001 JD

                                                       SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 32 months

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if
       applicable.)
       The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
       et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
       she resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
       The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                       STANDARD CONDITIONS OF SUPERVISION
1)       The defendant shall not leave the judicial district without the permission of the court or probation officer;
2)       The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five
         days of each month;
3)       The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
         officer;
4)       The defendant shall support his or her dependents and meet other family responsibilities;
5)       The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
         other acceptable reasons;
6)       The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7)       The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
         controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
8)       The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
9)       The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
         convicted of a felony, unless granted permission to do so by the probation officer;
10)      The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
         confiscation of any contraband observed in plain view of the probation officer;
11)      The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
         enforcement officer;
12)      The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
         the permission of the court; and
13)      As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
         defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make such
         notifications and to confirm the defendant’s compliance with such notification requirement.
                        Case 4:19-cr-00362-JD Document 37 Filed 07/07/20 Page 4 of 4

AO 245B (Rev. AO 09/11-CAN 10/13) Judgment in Criminal Case
DEFENDANT: Roberto Alvizar-Gomez                                                             Judgment - Page 4 of 4
CASE NUMBER: CR-19-00362-001 JD

                                         SPECIAL CONDITIONS OF SUPERVISION
Prior Conditions

1.       You must submit your person, residence, office, vehicle, or any property under your control to a search.
         Such a search shall be conducted by a United States Probation Officer at a reasonable time and in a
         reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
         condition of release. Failure to submit to such a search may be grounds for revocation; you must warn
         any residents that the premises may be subject to searches.

2.       You must not reside in the Republic of Mexico without written permission of the Court or the probation
         officer.

3.       You must report all vehicles owned or operated, or which you have an interest, to the probation officer.

4.       You must participate in a program of testing and treatment for drug abuse, as directed by the probation
         officer, until such time as you are released from treatment by the probation officer. You must pay part or
         all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate
         by the probation officer. Payments shall never exceed the total cost of urinalysis and counseling. The
         actual co-payment schedule shall be determined by the probation officer.
Additional Conditions

 None.
